Citation Nr: 1004162	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-14 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than October 14, 
2003, for the grant of service connection for Posttraumatic 
Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  In a March 1990 rating decision, the RO denied service 
connection for a psychiatric condition to include PTSD.  The 
Veteran did not appeal this decision.

2.  In July 1993, the Veteran filed a claim for service 
connection for PTSD and chemical dependency.  By a July 1994 
rating decision, the RO denied service connection, inter 
alia, for acquired mental disorder (anxiety, personality 
disorder, PTSD, and narcolepsy).  The Veteran appealed this 
decision.  In April 2001, the Board denied entitlement to 
service connection for PTSD.  The Veteran did not appeal this 
decision.

3.  On October 14, 2003, the Veteran's former attorney 
submitted a letter and a request and consent to release of 
medical records for the purpose of presentation of service-
connected disability claim.  

4.  An effective date earlier than October 14, 2003, for the 
grant of entitlement to service connection for PTSD is not 
warranted.


CONCLUSION OF LAW

The criteria for an effective date prior to October 14, 2003, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A letter dated in March 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  The letter advised of the 
Veteran of his and VA's respective duties for obtaining 
evidence, as well as how VA determines effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 
3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant.  The Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  In addition, though he was afforded the 
opportunity to present testimony at a hearing before the 
Board, he declined and requested that his case be considered 
with the evidence of record.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board finds that all necessary development has been 
accomplished; and, therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, no additional assistance 
could result in an earlier effective date.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  

Earlier Effective Date

The Veteran seeks an effective date earlier than October 14, 
2003, for the grant of service connection for PTSD.

Service connection for PTSD  requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2009).  38 C.F.R. § 
4.125(a) (2009) requires that diagnoses of mental disorders 
conform to the Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f).

Historically, the Veteran filed his original claim for 
service connection for PTSD in July 1989.  Prior to that 
date, the Veteran's claims had been limited to nonservice-
connected pension, Veteran's educational assistance, and 
service connection for narcolepsy and a prostate disability.  
In a March 1990 rating decision, the RO denied service 
connection for a psychiatric condition to include PTSD.  The 
Veteran did not appeal this decision.  The Board notes that 
the Veteran did indeed submit a Notice of Disagreement with 
the decision rendered on his July 1989 claim, but he 
specifically stated, "I was not requesting service 
connection for PTSD, but, I was requesting service connection 
on Narcolepsy, stricture of urethra and epididymo-orchitis."  
Nevertheless, the RO issued a Statement of the Case (SOC) 
with respect to PTSD.  In August 1990, the Veteran submitted 
a VA Form 1-9, Appeal to the Board of Veterans Appeals, 
responding to the SOC and stating, "... Please note my NOD ... 
PTSD was never an issue.  What was an issue was my diagnosed 
narcolepsy, strict[]ure of the urethra and epididymo-
orchitis."  

In July 1993, the Veteran filed a claim for service 
connection for PTSD and chemical dependency.  In addition, 
the Veteran listed narcolepsy, epididymitis, and chronic 
hepatitis B and C.  By a July 1994 rating decision, the RO 
denied service connection, inter alia, for acquired mental 
disorder (anxiety, personality disorder, PTSD, and 
narcolepsy).  The Veteran appealed this decision.  In August 
1997, the Board remanded the Veteran's issue of entitlement 
to service connection for PTSD for additional development; 
and in April 2001, the Board denied entitlement to service 
connection for PTSD.  The Veteran did not appeal this 
decision.

On October 14, 2003, the Veteran's former attorney submitted 
a letter and a request and consent to release of medical 
records for the purpose of presentation of service-connected 
disability claim.  The RO construed this as an informal claim 
for service connection for PTSD.  On July 12, 2004, the RO 
received the Veteran's statement indicating a desire to file 
a claim for nonservice-connected pension.  In October 2004, 
the RO received a letter from the Veteran's former attorney 
indicating that it should be taken as a formal request to 
reopen a claim for service connection for PTSD.

Rating decisions in February 2005 and May 2005 continued the 
previous denial of service connection for PTSD.  The Veteran 
appealed these decisions; and in a September 2005 rating 
decision, service connection for PTSD was granted effective 
October 14, 2003.

The effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 
3.400.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended. 38 C.F.R. § 
3.105(a) (2009).  The effective date of an award of service 
connection based on new and material evidence will be set as 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found. 38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a) (2008).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2009).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r).

As noted above, the Veteran filed his original claim for PTSD 
in July 1989.  In a March 1990 rating decision, the RO denied 
service connection for a psychiatric condition to include 
PTSD.  The Veteran did not appeal this decision.  In July 
1993, the Veteran filed a claim for service connection for 
PTSD and chemical dependency.  By a July 1994 rating 
decision, the RO denied service connection for acquired 
mental disorder.  The Veteran appealed this decision.  In 
April 2001, the Board denied entitlement to service 
connection for PTSD.  The Veteran did not appeal this 
decision.

To the extent that the Veteran argues that any claims for 
service connection for PTSD filed prior to October 14, 2003, 
remained pending and unadjudicated, the Board notes that when 
the Board affirms a decision of an RO, the RO determination 
"is subsumed by the final appellate decision" pursuant to 
38 C.F.R. § 20.1104.  Thus, the July 1994 decision was 
clearly subsumed by the April 2001 Board decision.  

As a general rule, a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the Court, or some other exceptional circumstance such 
filing a motion for revision of a Board decision based on 
clear and unmistakable error.  See 38 U.S.C.A. §§ 5109A, 
7103(a); 38 C.F.R. §§ 3.104, 3.105(a), 20.1000, 20.1100(a), 
20.1103, 20.1104 (2009).  However, in this case, no motion 
for reconsideration of the April 2001 decision has been 
filed, no appeal of the April 2001 Board decision to the 
Court has been filed, and no motion for revision of the April 
2001 Board decision based on clear and unmistakable error has 
been filed.  Thus, the April 2001 Board decision was a final 
adjudication of the claim; and the only recourse for the 
Veteran was to file a claim to reopen.  The RO construed the 
October 14, 2003, submissions as such a request.

Prior to October 14, 2003, but after the April 2001 Board 
Decision, there is no communication of record from the 
Veteran or any representative or other party to VA that would 
constitute a claim for service connection for PTSD.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than October 14, 2003, for the 
award of service connection for PTSD, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  The effective date for service connection based 
on an original claim or a reopened claim cannot be any 
earlier than the date of receipt of claim.  The Veteran did 
not appeal the April 2001 Board decision nor submit a claim 
for PTSD prior to October 14, 2003.  Although the Board is 
sympathetic to the Veteran's situation, an earlier effective 
date is not warranted.

As the preponderance of the evidence is against the claim, 
the Board finds that an effective date earlier than October 
14, 2003, for the award of service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than October 14, 
2003, for the grant of service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


